Case 4:20-cv-05840-DMR Document 1-3 Filed 08/19/20 Page 1 of 12
Case 4:20-cv-05840-DMR Document 1-3 Filed 08/19/20 Page 2 of 12
Case 4:20-cv-05840-DMR Document 1-3 Filed 08/19/20 Page 3 of 12
Case 4:20-cv-05840-DMR Document 1-3 Filed 08/19/20 Page 4 of 12




                     Exhibit "1"
Case 4:20-cv-05840-DMR Document 1-3 Filed 08/19/20 Page 5 of 12
Case 4:20-cv-05840-DMR Document 1-3 Filed 08/19/20 Page 6 of 12
Case 4:20-cv-05840-DMR Document 1-3 Filed 08/19/20 Page 7 of 12




                    Exhibit "2"
Case 4:20-cv-05840-DMR Document 1-3 Filed 08/19/20 Page 8 of 12
Case 4:20-cv-05840-DMR Document 1-3 Filed 08/19/20 Page 9 of 12
        Case 4:20-cv-05840-DMR Document 1-3 Filed 08/19/20 Page 10 of 12


From:               notice@notices.copyrightmanagementservicesltd.com
To:                 copyright@he.net
Cc:                 ccbk@notices.copyrightmanagementservicesltd.com
Subject:            Notice of Claimed Infringement [Case No. 40559578682]
Date:               Friday, March 6, 2020 12:36:30 AM




-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA256

Notice of Claimed Infringement


Notice ID: 40559578682
Notice Date: 2020-03-06 10:36:30


Dear Sir or Madam:

This message is sent on behalf of Fallen Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of
the owner of the exclusive copyrights that are alleged to be infringed herein.

Fallen Productions, Inc. owns the copyrights to the movie Angel Has Fallen. The unauthorized download and
distribution of this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: Angel Has Fallen
Infringing FileName: Angel.Has.Fallen.2019.WEB-DL.x264-FGT
Infringing FileSize: 1236049106
Infringer's IP Address: 74.82.60.174
Infringer's Port: 54527
Initial Infringement Timestamp: 2020-02-08 16:00:25

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Fallen Productions, Inc. copyright protected content,
and take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair
use. The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on
behalf of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Fallen
Productions, Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or
implied wavier of any rights or remedies of Fallen Productions, Inc. in connection with this matter, all of which are
expressly reserved.

We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

Catherine Hyde




                                                  Exhibit "3"
       Case 4:20-cv-05840-DMR Document 1-3 Filed 08/19/20 Page 11 of 12


Copyright Management Services Ltd.
notice@notices.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>40559578682</ID>
        </Case>
        <Complainant>
                <Entity>Fallen Productions, Inc.</Entity>
                <Contact>Catherine Hyde</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notices.copyrightmanagementservicesltd.com</Email>

        </Complainant>
        <Service_Provider>
                <Entity>Hurricane Electric</Entity>
                <Address>907-651 Nootka Way, Port Moody, BC V3H 0A1, CA</Address>
                <Phone>+1-604-724-9612</Phone>
                <Email>copyright@he.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2020-02-08T16:00:25Z</TimeStamp>
                <IP_Address>74.82.60.174</IP_Address>
                <Port>54527</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Angel Has Fallen</Title>
                        <FileName>Angel.Has.Fallen.2019.WEB-DL.x264-FGT</FileName>
                        <FileSize>1236049106</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">DFCBE824F95FDE2C814953240BD598B7ADF8DB66</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----
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      Case 4:20-cv-05840-DMR Document 1-3 Filed 08/19/20 Page 12 of 12


=elxY
-----END PGP SIGNATURE-----
